Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed July 18, 2022. Claims 1-5, 8-12, 15, and 17-18 are currently amended, claim 7 is cancelled and new claim 19 has been added. Claims 1-6 and 8-19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US PGPub No: 2018/0262493) in view of Signorini et al (US Patent No: 10,659,473), hereafter referred to as Andrade and Signorini, respectively. 

With regards to claims 1, 17, and 18, Andrade teaches through Signorini, an information processing device comprising: an association processing circuitry configured to, on a basis of first data to be registered in a P2P database, control association of the first data with second data that is to be registered in the P2P database and that is different from the first data (Andrade teaches a network that supports blockchain (P2P database); see paragraph 2, Andrade. The network verifies (controls) relationships (associations), by using a verifier, between one or more entities (first data) and one or more related entities (second data); see paragraph 30, Andrade)

wherein the association processing circuitry is further configured to associate the first data and the second data using association information indicating an association of the first data and the second data, and the association information is managed separate from the first data and the second data (see Signorini below).

While Andrade teaches a blockchain network that supports a relationship verifier data (association information) being stored at the system instead of the blockchain, Andrade does not explicitly cite the relationship verifier data or other association information being managed (not stored as previously claimed) separate from the first and second data. In the same field of endeavor, Signorini  also teaches a blockchain network; see abstract, Signorini. In particular, Signorini teaches in claim 16 how the 1st and 2nd blockchain blocks include information linking the at least one of the 1st and 2nd blocks to one/more patch dependencies (i.e. association information indicating an association of the first data and the second data). Signorini goes on to further teach how each blockchain block has a patch section, which includes a patch hash; see column 7, lines 5-7 and Figure 4, Signorini. Each patch hash contains a patch id, patch id signature, and a list of dependencies which must be fulfilled for a patch report to be valid; see column 7, lines 8-11, Signorini. The patch hash, along with the dependencies are computed by the PI (patch initiator), which is remote from the blockchain (i.e. association information is managed separate from first and second data); see column 6, line 39 and column 7, lines 37-39, Signorini. The use of patch validation with blockchain allows the system to detect integrity breaches immediately. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Signorini with those of Andrade, to detect integrity breaches; see column 7, lines 40-43, Signorini. 

With regards to claim 2, Andrade teaches through Signorini, the information processing device wherein the association processing circuitry is further configured to control association of the first data with the second data that is already registered in the P2P database (Andrade teaches the entities having already been verified; see paragraph 30, Andrade).  

With regards to claim 3, Andrade teaches through Signorini, the information processing device wherein the first data is data generated on the basis of a second data (see paragraph 64, Andrade).  

With regards to claim 4, Andrade teaches through Signorini, the information processing device wherein the first data includes relation information indicating that the first data is related to the second data, and the association processing circuitry is further configured to associate the first data and the second data on a basis of the relation information (see relationship verifiers and verification data associated with entities; see paragraph 13, Andrade).  

With regards to claim 5, Andrade teaches through Signorini, the information processing device wherein the association processing circuitry is further configured to associate the first data and the second data on the basis of an analysis result pertaining to the first data being related to the second data (Andrade teaches matching entity relationship verifier data; see paragraphs 64-65, Andrade).  

With regards to claim 6, Andrade teaches through Signorini, the information processing device wherein the association processing circuitry is further configured to associate the first data and the second data on the basis of the first data containing all or some of similar parts of the second data (Andrade teaches matching entity relationship verifier data, including matching some subset of a larger set of identifying information; see paragraphs 64-65, Andrade).  

With regards to claim 8, Andrade teaches through Signorini, the information processing device wherein the association information is registered in the P2P database (Andrade teaches storing entity verifier data on the blockchain; see paragraph 86, Andrade).  

With regards to claim 9, Andrade teaches through Signorini, the information processing device further comprising: privilege processing circuitry configured to specify a target pertaining to the first data by 35SYP329782WO01 analyzing the first data, and sets a privilege of the first data for the target (Andrade explains how different access levels can be applied to data; see paragraph 87, Andrade).  

With regards to claim 10, Andrade teaches through Signorini, the information processing device wherein the privilege processing circuitry is further configured to set the privilege of the first data on the basis of a privilege of the second data (Andrade teaches applying access and levels of access to relationship data and based on relationship (see third entity relation to first and second) to the entity; see paragraphs 87-88, Andrade).  

With regards to claim 11, Andrade teaches through Signorini, the information processing device wherein the privilege processing circuitry is further configured to set the privilege of the first data on the basis of a target pertaining to the second data (Andrade teaches applying access and levels of access to relationship data and based on relationship (see third entity relation to first and second) to the entity; see paragraphs 87-88, Andrade).  

With regards to claim 12, Andrade teaches through Signorini, the information processing device wherein the privilege processing circuitry is further configured to set the privilege of the first data by setting privilege information indicating the privilege of the first data, and the privilege information is managed separate from the first data and the second data (Andrade explains how separate addresses can be applied for the first and second entities for maintaining access; see paragraph 88, Andrade).  

With regards to claim 13, Andrade teaches through Signorini, the information processing device wherein the privilege information is registered in the P2P database (Andrade explains access levels being applied to blockchain access, hence the blockchain would have such relevant information; see paragraph 87, Andrade).  

With regards to claim 14, Andrade teaches through Signorini, the information processing device wherein the target pertaining to the first data is at least one of a target related to details of the first data, a target that provides the first data, or a target that is provided with the first data (Andrade supports matching by identity or relationship; see paragraph 18, Andrade).  

With regards to claim 15, Andrade teaches through Signorini, the information processing device wherein at least one of the association processing circuitry or the privilege processing circuitry is further configured to implement the P2P database, and a predetermined program that is run by the P2P database (see identity verifier or relationship verifier; see paragraph 18, Andrade).

With regards to claim 16, Andrade teaches the information processing device wherein the P2P database is blockchain data (Andrade teaches a network that supports blockchain (P2P database); see paragraph 2, Andrade).  

With regards to claim 19, Andrade teaches through Signorini, the information processing device wherein the managing information includes registering the information in the P2P database and implementing a registration service and an obtainment service for the information 
(Signorini teaches in claim 16 how the 1st and 2nd blockchain blocks (information in the P2P database) include information linking the at least one of the 1st and 2nd blocks to one/more patch dependencies. Signorini goes on to further teach how each blockchain block has a patch section, which includes a patch hash; see column 7, lines 5-7 and Figure 4, Signorini. Each patch hash contains a patch id, patch id signature, and a list of dependencies which must be fulfilled for a patch report to be valid; see column 7, lines 8-11, Signorini. The patch hash, along with the dependencies are computed by the PI (patch initiator), which is remote from the blockchain; see column 6, line 39 and column 7, lines 37-39, Signorini. The use of patch validation with blockchain allows the system to detect integrity breaches immediately. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Signorini with those of Andrade, to detect integrity breaches; see column 7, lines 40-43, Signorini). 


Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-19 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection. The following are the examiner’s response to the applicant’s arguments.
The first argument presented by the applicant concerns the previously issued 101 rejection.  Applicant asserts that the latest claim amendments overcome the rejection. The examiner agrees and the 101 rejections have now been withdrawn.
The second argument presented by the applicant concerns the previously issued 112 rejection.  Applicant asserts that the latest claim amendments overcome the 112 rejection. The examiner again agrees and the 112 rejections have now been withdrawn. 
Finally the applicant argues the independent claim amendments that mostly incorporate now cancelled claim 7. However the amendment is not exactly the same as the language previously featured in now cancelled claim 7. The current claim amendments cite, “…wherein the association processing circuitry is further configured to associate the first data and the second data using association information indicating an association of the first data and the second data, and the association information is managed separate from the first data and the second data”. That is, the association information is now managed separately instead of just being stored separately. In lieu of this claim amendment, an updated search was performed and the Signorini prior art was found and applied in this latest office action. Signorini  also teaches a blockchain network; see abstract, Signorini. In particular, Signorini teaches in claim 16 how the 1st and 2nd blockchain blocks include information linking the at least one of the 1st and 2nd blocks to one/more patch dependencies (i.e. association information indicating an association of the first data and the second data). Signorini goes on to further teach how each blockchain block has a patch section, which includes a patch hash; see column 7, lines 5-7 and Figure 4, Signorini. Each patch hash contains a patch id, patch id signature, and a list of dependencies which must be fulfilled for a patch report to be valid; see column 7, lines 8-11, Signorini. The patch hash, along with the dependencies are computed by the PI (patch initiator), which is remote from the blockchain (i.e. association information is managed separate from first and second data); see column 6, line 39 and column 7, lines 37-39, Signorini. The use of patch validation with blockchain allows the system to detect integrity breaches immediately. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Signorini with those of Andrade, to detect integrity breaches; see column 7, lines 40-43, Signorini. As such, claims 1-6 and 8-19 continue to remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455